REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 9,939,289, which included original patent claims 1–20.  Applicant requested amendment of the claims on 4/10/2020.  Claims 1–21 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Claims 1 and 11 are in error as not claiming as much as the Applicant has a right to claim. The Applicant has filed this reissue application to broaden at least claims 1 and 11.” (4/10/2020 declaration p. 2).

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
It fails to “specifically identify an error . . . by reference to the specific claim(s) and the specific claim language wherein lies the error, as per MPEP 1414 II.
The signature does not appear to be from a person having authority to sign on behalf of the assignee.  See also Consent of Assignee.

Consent of Assignee
The consent of assignee in this case does not appear to be acceptable.  The file wrapper in this reissue includes evidence that the patent is assigned to “STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY”.  The consent for reissue filed 4/10/2020 asserts that the party signing (Timothy J. Le Duc) has the title of “Counsel, Intellectual Property”.  This however does not appear to represent a party with apparent authority to act on behalf of the assignee, nor is this party currently an attorney of record in the reissue.  See MPEP 1410.02.

Claim Amendment – Support and Status - 37 CFR 1.173(c)
37 CFR 1.173(c) requires: 
“an explanation of the support in the disclosure of the patent for the changes made to the claims.” 
Applicant fails to provide the required explanation of the support.  Applicant merely provides citation(s) in an effort to allege support, en masse, for the claims. What is required, however, is an *explanation* that discusses each and every change to the claims and where the disclosure provides the appropriate support. The explanation per 37 CFR 1.173(c) in a reissue should actively and unmistakably demonstrate support for each individual change to the examiner/public.  Failure to do so in future responses may result in the response being held non-responsive.

35 USC § 251 Rejections
Claims 1–21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claims 1-21 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 

Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 

safety speed, which is not initially tied to (or based upon) a [government] posted speed limit.
The abstract, background, summary etc. recite alerts “when the user exceeds the posted speed limit by more than a threshold amount.”  Patent owner is now endeavoring to collapse / conflate this to just a “threshold,” which is no longer tied to (or based upon) a posted speed.
This is akin to Antares where patent owner’s claims in the reissue patent to the safety features on a generic injector (e.g., a non-jet injector) were held to violate the original patent requirement.
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale

Forum US, slip op. at 3-4. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 5. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments included arbors. Id. at 9. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. at 10. 
While it was noted that certain dependent claims added the posted speed limit back, they were not deemed to cure this violation. Since ‘a’ can mean more than one, there might be more than one threshold. That is, there is the stand-alone threshold described above, and another/second threshold that might be connected to the posted speed limit of the dependent claims, which limit definitely is not part of the independent claims now by way of claim differentiation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 include a preamble concerning “speed limit data”, yet the body of the claim no longer includes any reference to speed limit.  It appears applicant should remove speed limit from the preamble for consistency and clarity.

Claims 1–21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  See MPEP § 2172.01.  
Claims 1 and 11 include limitations associated with a map including route data that indicates a location in which the user traveled above a threshold speed.  Yet neither the method nor device includes features for obtaining a threshold and comparing a vehicle’s speed with the threshold.  As per FIG 6, the method/device requires that a speed limit (which could qualify as a “threshold”) be “obtained” and then compared to a determined vehicle speed in order to indicate whether it is greater or not than the obtained threshold.
Claims 2, 6, 12, 16 and 21 include limitations associated with a map including route data that indicates a location in which the user traveled above a posted speed limit.  Yet neither the method nor device includes features for obtaining a posted speed limit and comparing a vehicle’s speed 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 6–14 and 16–20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0184588 (Brusilovsky).
1. A computer-implemented method for providing speed limit data in a vehicle, the method executed by one or more processors programmed to perform the method, the method comprising: 
“SYSTEM AND METHOD FOR ESTIMATING AND DETECTING SPEED” (Brusilovsky at TITLE).
“The processor will then determine if the indicated speed exceeds the governing speed” (Brusilovsky at ABSTRACT).
at a plurality of instances in time during a vehicle trip of a user: determining, by one or more processors, a current location of the user when the user is travelling in a vehicle; and 
“use latitude and longitude from GPS systems as the source of geodetic information from which the vehicle's location can be derived” (Brusilovsky ¶ 0014).
determining, by the one or more processors, a speed of the vehicle; and 
“If the speed is calculated, it can be calculated in the vehicle” (Brusilovsky ¶ 0016). 
providing, by the one or more processors, a map display to the user including map data corresponding to a route in which the user previously travelled during the vehicle trip, wherein the map display includes an indication of a location along the route in which the user travelled above a threshold speed.
	It could be argued that Brusilovsky does not teach displaying a map of the route to the driver.  However, Brusilovsky indeed teaches displaying to a “fleet manager” a map depicting a route traveled with indications of speeding exceptions thereon: 
“The data may be gathered over time and sorted as needed to be useful to the fleet manager. For example, all data points associated with a particular driver and route on a given day may be presented together. This may manifest itself as a graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
Brusilovsky further teaches the concept of indicating to the driver individual speeding exceptions as well as aggregations of speeding exception patterns:
“any speeding exceptions may be made known to a driver as it occurs” (Brusilovsky ¶ 0020).
“A statistical model may be developed that analyzes the speeding exceptions for patterns . . . Information like this could be passed to the drivers, which alone may 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have displayed such a speeding exception map to the driver so he can be made aware of his driving history and habits.  This would likewise educate the driver and encourage the compliance and safety sought after by Brusilovsky.  
	

Each speeding exception of Brusilovsky is based upon the “posted speed” (e.g. speed limit) for the road segment and each are representative of a user travelling above a “threshold speed” (see for example, ¶ 0014).

2. The method of claim 1, further comprising: for each of a plurality of locations on the route, providing, by the one or more processors, an indication of the speed of the vehicle at the location relative to a posted speed limit for the location, wherein the indication overlays one of the plurality of locations on the map display.
“as a graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
	The colors and the arrows each are considered to represent indications of speeding exceptions that “overlay” the map.

3. The method of claim 2, wherein the indication is a color selected from a plurality of colors, wherein each of the plurality of colors represents a different speed category from a set of speed categories including below the posted speed limit, above the posted speed limit, below a threshold speed above the posted speed limit, and above the threshold speed above the posted speed limit.
	Brusilovsky teaches the use of multiple thresholds relative to the posted speed limit (a few mph above, grossly over) and colors to indicate speeding exceptions on the map.
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.

4. The method of claim 1, wherein the method is automatically initiated when the user begins travelling in the vehicle.

    PNG
    media_image2.png
    245
    422
    media_image2.png
    Greyscale

“Ascertaining the indicated speed is fairly straightforward, and can be accomplished in several ways. For example, the indicated speed can be the speed indicated by the speedometer in the vehicle, the speed indicated by the engine control unit (ECU), or the speed calculated using geodetic references such as latitude and longitude” (Brusilovsky ¶ 0016).
 	As can be seen from FIG. 1, Brusilovsky teaches the method begin with gathering information and ascertaining about the vehicle’s location, speed and direction of travel.  These steps are automated by Brusilovsky and therefore the method is taken to be automatically initiated.  
	Further, Brusilovsky describes that “a fleet manager may wish to monitor multiple vehicles simultaneously” and “an alert may be considered particularly valuable information to a vehicle owner when the driver is, for example, that vehicle owner's child.”  Both of these indicate that the method is automatically initiated.  Nonetheless, it would have been obvious to one of ordinary skill before 

6. The method of claim 1, further comprising: obtaining, at the one or more processors, an indication of a threshold speed above a posted speed limit for providing an alert to a user; and when the vehicle exceeds the threshold speed above the posted speed limit: providing, by the one or more processors, a visual alert to the user, wherein the visual alert includes a display on a user interface with an indication that the vehicle is exceeding the threshold speed above the posted speed limit.
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).


7. The method of claim 6, wherein obtaining an indication of a threshold speed above a posted speed limit includes obtaining, by the one or more processors at a client device, a plurality of indications of threshold speeds above the posted speed limit from the user, wherein each of plurality of indications corresponds to a speed limit range, and further comprising: comparing, by the one or more processors, the speed of the vehicle to the posted speed limit for the vehicle and a threshold speed of the plurality of threshold speeds above the posted speed limit corresponding to a speed limit range which includes the posted speed limit; and determining, by the one or more processors, that the vehicle exceeds the threshold speed above the posted speed limit based on the comparison.
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).

8. The method of claim 6, wherein providing a visual alert to the user comprises providing, by the one or more processors, the visual alert to be displayed on an onboard computing device of the vehicle.
“any speeding exceptions may be made known to a driver as it occurs” (Brusilovsky ¶ 0020).
“a simple, portable unit that may be located in a vehicle . . . it could alert when a speeding instance occurs . . . it could display the governing speed for a driver . . . It could alert an inattentive driver who may exceed the speed limit” (Brusilovsky ¶ 0030).
Further, as stated above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have displayed such a speeding exception map to the driver so he can be made aware of his driving history and habits.  This would likewise educate the driver and encourage the compliance and safety sought after by Brusilovsky.  

9. The method of claim 6, wherein the visual alert is a first visual alert, the indication is a first indication, and further comprising: when the vehicle does not exceed the threshold speed above the posted speed limit and the vehicle exceeds the posted speed limit: providing, by the one or more processors, a second visual alert to the user, wherein the second visual alert includes a display on the user interface with a second indication that the vehicle does not exceed the threshold speed above the posted speed limit and the vehicle exceeds the posted speed limit; and when the vehicle does not exceed the posted speed limit: providing, by the one or more processors, a third visual alert to the user, wherein the third visual alert includes a display on the user interface with a third indication that the vehicle does not exceed the posted speed limit.
“a simple, portable unit that may be located in a vehicle . . . it could alert when a speeding instance occurs . . . it could display the governing speed for a driver . . . It could alert an inattentive driver who may exceed the speed limit” (Brusilovsky ¶ 0030).
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).

10. The method of claim 9, wherein each of the first, second, and third indications corresponding to the respective first, second, and third visual alerts are a different background color on the display from a set of background colors, and wherein each indication includes a display of the posted speed limit at the current location of the user.

“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
	
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.  
“For example, it could display the governing speed for a driver. Such information may be helpful when the driver has not seen the posted speed limit, or the speed limit is not frequently posted” (Brusilovsky ¶ 0030).
	Given that Brusilovsky also teaches display of the speed limits to the driver, it would have been obvious to one of ordinary skill before the effective filing date 

11. A client device for providing speed limit data in a vehicle, the client device comprising: 
“SYSTEM AND METHOD FOR ESTIMATING AND DETECTING SPEED” (Brusilovsky at TITLE).
“The processor will then determine if the indicated speed exceeds the governing speed” (Brusilovsky at ABSTRACT).
one or more processors; a communication network; a user interface; a non-transitory computer-readable memory coupled to the one or more processors, the communication network, and the user interface, and storing thereon instructions that, when executed by the one or more processors, cause the client device to: 
“data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements . . . Input/output or I/O devices (including but not limited to keyboards, displays, pointing devices, etc.) . . . Network adapters” (Brusilovsky ¶ 0038).
at a plurality of instances in time during a vehicle trip of a user: determine a current location of the user when the user is travelling in a vehicle; and 
“use latitude and longitude from GPS systems as the source of geodetic information from which the vehicle's location can be derived” (Brusilovsky ¶ 0014).
determine a speed of the vehicle; and 
“If the speed is calculated, it can be calculated in the vehicle” (Brusilovsky ¶ 0016). 
provide a map display to the user including map data corresponding to a route in which the user previously travelled during the vehicle trip, wherein the map display includes an indication of a location along the route in which the user travelled above a threshold speed.
	It could be argued that Brusilovsky does not teach displaying a map of the route to the driver.  However, Brusilovsky indeed teaches displaying to a “fleet manager” a map depicting a route traveled with indications of speeding exceptions thereon: 
“The data may be gathered over time and sorted as needed to be useful to the fleet manager. For example, all data points associated with a particular driver and route on a given day may be presented together. This may manifest itself as a graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).

Brusilovsky further teaches the concept of indicating to the driver individual speeding exceptions as well as aggregations of speeding exception patterns:
“any speeding exceptions may be made known to a driver as it occurs” (Brusilovsky ¶ 0020).
“A statistical model may be developed that analyzes the speeding exceptions for patterns . . . Information like this could be passed to the drivers, which alone may increase compliance and safety” (Brusilovsky ¶ 0032).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have displayed such a speeding exception map to the driver so he can be made aware of his driving history and habits.  This would likewise educate the driver and encourage the compliance and safety sought after by Brusilovsky.  


12. The client device of claim 11, wherein the instructions further cause the client device to: for each of a plurality of locations on the route, provide an indication of the speed of the vehicle at the location relative to a posted speed limit for the location, wherein the indication overlays one of the plurality of locations on the map display.
“as a graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
	
The colors and the arrows each are considered to represent indications of speeding exceptions that “overlay” the map.

13. The client device of claim 12, wherein the indication is a color selected from a plurality of colors, wherein each of the plurality of colors represents a different speed category from a set of speed categories including below the posted speed limit, above the posted speed limit, below a threshold speed above the posted speed limit, and above the threshold speed above the posted speed limit.
	Brusilovsky teaches the use of multiple thresholds relative to the posted speed limit (a few mph above, grossly over) and colors to indicate speeding exceptions on the map.
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed 
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.

14. The client device of claim 11, wherein the instructions are automatically executed by the one or more processors on the client device when the user begins travelling in the vehicle.


    PNG
    media_image2.png
    245
    422
    media_image2.png
    Greyscale

“Ascertaining the indicated speed is fairly straightforward, and can be accomplished in several ways. For example, the indicated speed can be the speed indicated by the speedometer in the vehicle, the speed indicated by the engine control unit (ECU), or the speed calculated using geodetic references such as latitude and longitude” (Brusilovsky ¶ 0016).
 	As can be seen from FIG. 1, Brusilovsky teaches the method begin with gathering information and ascertaining about the vehicle’s location, speed and direction of travel.  These steps are automated by Brusilovsky and therefore the method is taken to be automatically initiated.  
	
Further, Brusilovsky describes that “a fleet manager may wish to monitor multiple vehicles simultaneously” and “an alert may be considered particularly valuable information to a vehicle owner when the driver is, for example, that vehicle owner's child.”  Both of these indicate that the method is automatically initiated.  Nonetheless, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have automatically initiated the travel and 

16. The client device of claim 11, wherein the instructions further cause the client device to: obtain an indication of a threshold speed above a posted speed limit for providing an alert to a user; and when the vehicle exceeds the threshold speed above the posted speed limit: provide a visual alert to the user, wherein the visual alert includes a display on a user interface with an indication that the vehicle is exceeding the threshold speed above the posted speed limit.
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).

17. The client device of claim 16, wherein to obtain an indication of a threshold speed above a posted speed limit, the instructions cause the client device to obtain a plurality of indications of threshold speeds above the posted speed limit from the user, wherein each of plurality of indications corresponds to a speed limit range, and the instructions further cause the client device to: compare the speed of the vehicle to the posted speed limit for the vehicle and a threshold speed of the plurality of threshold speeds above the posted speed limit corresponding to a speed limit range which includes the posted speed limit; and determine that the vehicle exceeds the threshold speed above the posted speed limit based on the comparison.
“Some speeding exceptions may be deemed minor, such as only a few mph above 
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).

18. The client device of claim 16, wherein the instructions further cause the client device to provide the visual alert to be displayed on an onboard computing device of the vehicle.
“any speeding exceptions may be made known to a driver as it occurs” (Brusilovsky ¶ 0020).
“a simple, portable unit that may be located in a vehicle . . . it could alert when a speeding instance occurs . . . it could display the governing speed for a driver . . . It could alert an inattentive driver who may exceed the speed limit” (Brusilovsky ¶ 0030).
Further, as stated above, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have displayed such a speeding exception map to the driver so he can be made aware of his driving history and habits.  This would likewise educate the driver and encourage the compliance and safety sought after by Brusilovsky.  

19. The client device of claim 16, wherein the visual alert is a first visual alert, the indication is a first indication, and the instructions further cause the client device to: when the vehicle does not exceed the threshold speed above the posted speed limit and the vehicle exceeds the posted speed limit: provide a second visual alert to the user, wherein the second visual alert includes a display on the user interface with a second indication that the vehicle does not exceed the threshold speed above the posted speed limit and the vehicle exceeds the posted speed limit; and when the vehicle does not exceed the posted speed limit: provide a third visual alert to the user, wherein the third visual alert includes a display on the user interface with a third indication that the vehicle does not exceed the posted speed limit.
“a simple, portable unit that may be located in a vehicle . . . it could alert when a speeding instance occurs . . . it could display the governing speed for a driver . . . It could alert an inattentive driver who may exceed the speed limit” (Brusilovsky ¶ 0030).
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).


20. The client device of claim 19, wherein each of the first, second, and third indications corresponding to the respective first, second, and third visual alerts are a different background color on the display from a set of background colors, and wherein each indication includes a display of the posted speed limit at the current location of the user.
Brusilovsky teaches the use of multiple thresholds relative to the posted speed limit (a few mph above, grossly over) and colors to indicate speeding 
“Some speeding exceptions may be deemed minor, such as only a few mph above a posted speed for only a brief period. Other speeding exceptions may be deemed serious. For example, an exception grossly in excess of the posted speed . . .  enable an administrator to set adjustable guidelines as to which speeding exceptions are reported and which are not . . . Those that are reported may be classified according to a degree of the speeding exception. The reporting parameters are adjustable to accommodate almost any requirements” (Brusilovsky ¶ 0033).
“graphic representation of the route on a map, and speeding exceptions may be indicated graphically, such as by a different color, or with an indicator of some kind, like an arrow” (Brusilovsky ¶ 0031).
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to have employed multiple colors on the map to indicate the degrees of speed history, including below the speed limit, a few mph above and grossly above the speed limit.  Doing so with colors would enable a user to visually see a history of safe and unsafe speed exceptions and their degrees along the route.  
“For example, it could display the governing speed for a driver. Such information may be helpful when the driver has not seen the posted speed limit, or the speed limit is not frequently posted” (Brusilovsky ¶ 0030).
	Given that Brusilovsky also teaches display of the speed limits to the driver, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have also included indications of speed limits on the map of speeding exceptions to the driver, so as to educate the driver on the exceptions and the particular related speed limits.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brusilovsky in view of US 10,121,148 (Kozlowski).
5. The method of claim 4, wherein the method is a first method, and wherein to automatically initiate the first method when the user begins travelling in the vehicle, a second method executed by one or more processors programmed to perform the second method comprises: comparing, by the one or more processors at a client device, the speed of the vehicle to a threshold speed; 
“The processor will then determine if the indicated speed exceeds the governing speed” (Brusilovsky at ABSTRACT).
“Those that are reported may be classified according to a degree of the speeding exception” (Brusilovsky ¶ 0033).
determining, by the one or more processors, whether the client device is within range of an onboard computing device of the vehicle by detecting an electronic signal from the onboard computing device; and when at least one of: (i) the speed of the vehicle exceeds the threshold speed or (ii) the client device is within range of the onboard computing device of the vehicle, automatically initiating the first method.
	Brusilovsky does not appear to teach detecting a client device to be within in range of an onboard computing device.  Kozlowski however also teaches methods and apparatus for recording a driver’s route taken and speed vs. speed limit:
“the personal navigation device 1110 (or other device) may record the route taken, as well as the time of day/month/year, weather conditions, traffic conditions, and the actual speed driven compared to the posted speed limit.” (Kozlowski 23:17–21).
Brusilovsky in particular teaches the use of a mobile device in wireless combination with an onboard computing device to accomplish the invention:

It would have been obvious to one of ordinary skill before the effective filing date of the invention to have used such a short range wireless protocol to deliver vehicle data such as speed to another device in the vehicle.  Doing so would enable delivery of data to a client device without wires.  

15. The client device of claim 14, wherein the instructions executed by the one or more processors are a first set of instructions and wherein to automatically execute the first set of instructions on the client device when the user begins travelling in the vehicle, a second set of instructions are stored in the non-transitory computer-readable memory that, when executed by the one or more processors, cause the client device to: compare the speed of the vehicle to a threshold speed; 
“The processor will then determine if the indicated speed exceeds the governing speed” (Brusilovsky at ABSTRACT).
“Those that are reported may be classified according to a degree of the speeding exception” (Brusilovsky ¶ 0033).
determine whether the client device is within range of an onboard computing device of the vehicle by detecting, via the communication network. an electronic signal from the onboard computing device; and when at least one of: (i) the speed of the vehicle exceeds the threshold speed or (ii) the client device is within range of the onboard computing device of the vehicle, cause the first set of instructions to automatically be executed by the one or more processors on the client device.
	
Kozlowski however also teaches methods and apparatus for recording a driver’s route taken and speed vs. speed limit:
“the personal navigation device 1110 (or other device) may record the route taken, as well as the time of day/month/year, weather conditions, traffic conditions, and the actual speed driven compared to the posted speed limit.” (Kozlowski 23:17–21).
Brusilovsky in particular teaches the use of a mobile device in wireless combination with an onboard computing device to accomplish the invention:
“the mobile device 102, 104 may automatically receive information about the vehicle directly through communications with the vehicle's onboard diagnostics system (e.g., ODB II interface or other comparable interface with the vehicle's diagnostics system) . . . external accessory may be a bluetooth-compliant device that receives the ODB II data and transmits it via bluetooth to the mobile device 102.” (Kozlowski 5:13–27).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have used such a short range wireless protocol to deliver vehicle data such as speed to another device in the vehicle.  Doing so would enable delivery of data to a client device without wires.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brusilovsky in view of US 2007/0001830 (Dagci).
21. The method of claim 1, further comprising: obtaining, at the one or more processors, an indication of a threshold speed above a posted speed limit for providing an alert to a user; and when the vehicle exceeds the threshold speed above the posted speed limit: providing, by the one or more processors, an audible or haptic alert to the user.
“any speeding exceptions may be made known to a driver as it occurs” (Brusilovsky ¶ 0020).
“a simple, portable unit that may be located in a vehicle . . . it could alert when a speeding instance occurs . . . it could display the governing speed for a driver . . . It could alert an inattentive driver who may exceed the speed limit” (Brusilovsky ¶ 0030).
While Brusilovsky teaches alerting the driver to speeding exceptions, the teachings do not include audible or haptic alerts.  Dagci also teaches a “Vehicle speed monitoring system” (at TITLE) and in particular teaches audible or haptic alerts to the driver upon detecting of speeding exceptions:
“The warning alert warns the driver when the current speed of the vehicle is within another driver specified range, or warning alert range, of the speed limit.  The information processing unit 102 prompts the operator to enter these values as well as preferences about how to be alerted (e.g., visual, audio, and haptic).” (Dagci ¶ 0024).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have provided audible or haptic alerts to the driver of Brusilovsky upon detection of speeding exceptions.  Doing so in combination with the displayed alerts would provide additional alert modes, serving to increase the likelihood of a driver recognizing the speeding exception.  Providing audible or haptic alerts also represent obvious alternatives to the displayed alerts, each having predictable results.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992